Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 06/30/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mike “An In-depth Look at SR-IOV NIC Passthrough”, vswitchzero, June 19, 2019 (hereafter Mike) in view of Khan et al. Pub. No. US 2020/0204657 A1 (hereafter Khan).

With regard to claim 1, Mike teaches a computer-implemented method for dividing a physical Ethernet port comprising: dividing, by a computing device, a first physical Ethernet port of a plurality of physical Ethernet ports (SR-IOV or “Single Root I/O Virtualization” is a very interesting feature that can provide virtual machines shared access to physical network cards installed in the hypervisor in at least page 1, ¶ 1) into a plurality of partitions (SR-IOV takes PCI passthrough to the next level. Rather than granting exclusive use of the device to a single virtual machine, the device is shared or ‘partitioned’. It can be shared between multiple virtual machines, or even shared between virtual machines and the hypervisor itself. For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too. Think shared PCI passthrough in at least page 2, ¶ 1, Examiner notes that ports of NICs, switches, et cetera are LAN or Ethernet ports, see at least evidentiary “Network Interface Controller”, Wikipedia, Implementation. See also the instant application performs this functionality through SR-IOV in at least ¶ [0063]);
assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1);
assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switch between the plurality of functions in the second partition (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and To enable the feature, you change the status to “Enabled” and then specify a number of virtual functions greater than or equal to one. The number of virtual functions specified here equate to how many times this NIC can be virtually partitioned. If set to 4, it can be assigned to four different VMs – or fewer VMs with multiple SR-IOV NICs in at least page 4, ¶ 3).
Mike teaches SR-IOV NIC passthrough including assigning a first partition to a distributed switch and a second partition to a plurality of functions attached to a vSwitch but does not explicitly recite switching Ethernet packets between physical and virtual functions.
However, in analogous art Khan teaches switching of Ethernet packets between a physical function and a virtual function of the plurality of functions in the second partition (the NIC (110) may also be a NIC configured with Single Root Input Output Virtualization (SR-IOV). In such a configuration, as also shown in FIG. 5, the system (100) acts as a Virtual Machine (VM) deployment (140) which uses a virtual NIC (v-NIC) (130) through a Virtual Function (VF) mapped to the physical function (PF) NIC (110) that supports SR-IOV. The VFs get only those specific Ethernet packets that are destined to them through an internal switching function in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the packet switching between physical and virtual function of Khan with the partitions and functions of the systems and methods of Mike resulting in a system in which the vSwitch attached to partitioned functions of Mike implements ethernet packet switching between physical and virtual function as in Khan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution with predictable results. Mike teaches a vSwitch attached to partitioned functions but does not explicitly recite the act of switching packets between physical and virtual function. Khan teaches Ethernet packets switching between physical and virtual function. A person having ordinary skill in the art could have substituted Mike’s lack of recitation of the detail of switching packets between physical and virtual function by the vSwitch for the teaching of packet switching between physical and virtual function of Khan and the results would have been predictable, that is the vSwitch of Mike would switch ethernet packets between physical and virtual function function as in the Ethernet packet switching of Khan.

With regard to claim 2, Mike teaches wherein a first function of the plurality of functions on the second partition is the physical function and is assigned to a virtual distributed switch (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and If SR-IOV was enabled correctly on the host, you should see the NIC listed under the “Physical Function” drop down. If you don’t see a physical function listed, make sure your VM is currently registered on an ESXi host with SR-IOV enabled in at least page 7, ¶ 1), and
wherein a second function of the plurality of functions on the second partition is the virtual function and is assigned to a controller virtual machine (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and Unlike physical NIC partitioning, virtual functions rely on the hypervisor to assign L2 addresses in at least page 9, ¶ 2).

With regard to claim 3, Mike teaches wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter (I’ll be configuring two VMs to use SR-IOV – lubuntu-1 and lubuntu-2. The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1).

With regard to claim 7, Mike teaches wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function (SR-IOV is a very interesting feature that can allow PCI passthrough functionality without having to sacrifice a dedicated physical network adapter. ESXi hosts these days have fewer, high bandwidth NICs as opposed to many 1Gbps adapters as in years past. This makes SR-IOV much more attractive than traditional VT-d passthrough. Higher bandwidth and lower latency are certainly the  primary consideration for using SR-IOV in at least page 11, ¶ 2, Examiner notes, ESXi hosts have few, high bandwidth NICs as opposed to many 1Gbps adapters and SR-IOV is used to divide the higher bandwidth).

With regard to claim 8, Mike teaches a computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: dividing a first physical Ethernet port of a plurality of physical Ethernet ports (SR-IOV or “Single Root I/O Virtualization” is a very interesting feature that can provide virtual machines shared access to physical network cards installed in the hypervisor in at least page 1, ¶ 1) into a plurality of partitions (SR-IOV takes PCI passthrough to the next level. Rather than granting exclusive use of the device to a single virtual machine, the device is shared or ‘partitioned’. It can be shared between multiple virtual machines, or even shared between virtual machines and the hypervisor itself. For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too. Think shared PCI passthrough in at least page 2, ¶ 1, Examiner notes that ports of NICs, switches, et cetera are LAN or Ethernet ports, see at least evidentiary “Network Interface Controller”, Wikipedia, Implementation. See also the instant application performs this functionality through SR-IOV in at least ¶ [0063]);
assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1);
assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switch between the plurality of functions in the second partition (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and To enable the feature, you change the status to “Enabled” and then specify a number of virtual functions greater than or equal to one. The number of virtual functions specified here equate to how many times this NIC can be virtually partitioned. If set to 4, it can be assigned to four different VMs – or fewer VMs with multiple SR-IOV NICs in at least page 4, ¶ 3)
Mike teaches SR-IOV NIC passthrough including assigning a first partition to a distributed switch and a second partition to a plurality of functions attached to a vSwitch but does not explicitly recite switching Ethernet packets between physical and virtual functions.
However, in analogous art Khan teaches switching of Ethernet packets between a physical function and a virtual function of the plurality of functions in the second partition (the NIC (110) may also be a NIC configured with Single Root Input Output Virtualization (SR-IOV). In such a configuration, as also shown in FIG. 5, the system (100) acts as a Virtual Machine (VM) deployment (140) which uses a virtual NIC (v-NIC) (130) through a Virtual Function (VF) mapped to the physical function (PF) NIC (110) that supports SR-IOV. The VFs get only those specific Ethernet packets that are destined to them through an internal switching function in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the packet switching between physical and virtual function of Khan with the partitions and functions of the systems and methods of Mike resulting in a system in which the vSwitch attached to partitioned functions of Mike implements ethernet packet switching between physical and virtual function as in Khan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution with predictable results. Mike teaches a vSwitch attached to partitioned functions but does not explicitly recite the act of switching packets between physical and virtual function. Khan teaches Ethernet packets switching between physical and virtual function. A person having ordinary skill in the art could have substituted Mike’s lack of recitation of the detail of switching packets between physical and virtual function by the vSwitch for the teaching of packet switching between physical and virtual function of Khan and the results would have been predictable, that is the vSwitch of Mike would switch ethernet packets between physical and virtual function as in the Ethernet packet switching of Khan.

With regard to claim 9, Mike teaches wherein a first function of the plurality of functions on the second partition is the physical function and is assigned to a virtual distributed switch (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and If SR-IOV was enabled correctly on the host, you should see the NIC listed under the “Physical Function” drop down. If you don’t see a physical function listed, make sure your VM is currently registered on an ESXi host with SR-IOV enabled in at least page 7, ¶ 1), and
wherein a second function of the plurality of functions on the second partition is the virtual function and is assigned to a controller virtual machine (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and Unlike physical NIC partitioning, virtual functions rely on the hypervisor to assign L2 addresses in at least page 9, ¶ 2).

With regard to claim 10, Mike teaches wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter (I’ll be configuring two VMs to use SR-IOV – lubuntu-1 and lubuntu-2. The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1).

With regard to claim 14, Mike teaches wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function (SR-IOV is a very interesting feature that can allow PCI passthrough functionality without having to sacrifice a dedicated physical network adapter. ESXi hosts these days have fewer, high bandwidth NICs as opposed to many 1Gbps adapters as in years past. This makes SR-IOV much more attractive than traditional VT-d passthrough. Higher bandwidth and lower latency are certainly the  primary consideration for using SR-IOV in at least page 11, ¶ 2, Examiner notes, ESXi hosts have few, high bandwidth NICs as opposed to many 1Gbps adapters and SR-IOV is used to divide the higher bandwidth).

With regard to claim 15, Mike teaches a computing system including one or more processors and one or more memories configured to perform operations comprising: dividing a first physical Ethernet port of a plurality of physical Ethernet ports (SR-IOV or “Single Root I/O Virtualization” is a very interesting feature that can provide virtual machines shared access to physical network cards installed in the hypervisor in at least page 1, ¶ 1) into a plurality of partitions (SR-IOV takes PCI passthrough to the next level. Rather than granting exclusive use of the device to a single virtual machine, the device is shared or ‘partitioned’. It can be shared between multiple virtual machines, or even shared between virtual machines and the hypervisor itself. For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too. Think shared PCI passthrough in at least page 2, ¶ 1, Examiner notes that ports of NICs, switches, et cetera are LAN or Ethernet ports, see at least evidentiary “Network Interface Controller”, Wikipedia, Implementation. See also the instant application performs this functionality through SR-IOV in at least ¶ [0063]);
assigning a first partition of the plurality of partitions for the first Ethernet port to a N-virtual distributed switch (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1);
assigning a second partition of the plurality of partitions for the first Ethernet port with a plurality of functions; and switch between the plurality of functions in the second partition (For example, a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and To enable the feature, you change the status to “Enabled” and then specify a number of virtual functions greater than or equal to one. The number of virtual functions specified here equate to how many times this NIC can be virtually partitioned. If set to 4, it can be assigned to four different VMs – or fewer VMs with multiple SR-IOV NICs in at least page 4, ¶ 3).
Mike teaches SR-IOV NIC passthrough including assigning a first partition to a distributed switch and a second partition to a plurality of functions attached to a vSwitch but does not explicitly recite switching Ethernet packets between physical and virtual functions.
However, in analogous art Khan teaches switching of Ethernet packets between a physical function and a virtual function of the plurality of functions in the second partition (the NIC (110) may also be a NIC configured with Single Root Input Output Virtualization (SR-IOV). In such a configuration, as also shown in FIG. 5, the system (100) acts as a Virtual Machine (VM) deployment (140) which uses a virtual NIC (v-NIC) (130) through a Virtual Function (VF) mapped to the physical function (PF) NIC (110) that supports SR-IOV. The VFs get only those specific Ethernet packets that are destined to them through an internal switching function in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the packet switching between physical and virtual function of Khan with the partitions and functions of the systems and methods of Mike resulting in a system in which the vSwitch attached to partitioned functions of Mike implements ethernet packet switching between physical and virtual function as in Khan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this is merely a simple substitution with predictable results. Mike teaches a vSwitch attached to partitioned functions but does not explicitly recite the act of switching packets between physical and virtual function. Khan teaches Ethernet packets switching between physical and virtual function. A person having ordinary skill in the art could have substituted Mike’s lack of recitation of the detail of switching packets between physical and virtual function by the vSwitch for the teaching of packet switching between physical and virtual function of Khan and the results would have been predictable, that is the vSwitch of Mike would switch ethernet packets between physical and virtual function as in the Ethernet packet switching of Khan.

With regard to claim 16, Mike teaches wherein a first function of the plurality of functions on the second partition is the physical function and is assigned to a virtual distributed switch (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and If SR-IOV was enabled correctly on the host, you should see the NIC listed under the “Physical Function” drop down. If you don’t see a physical function listed, make sure your VM is currently registered on an ESXi host with SR-IOV enabled in at least page 7, ¶ 1), and
wherein a second function of the plurality of functions on the second partition is the virtual function and is assigned to a controller virtual machine (a single 10Gbps NIC could be ‘passed through’ to a couple of virtual machines for direct access, and at the same time it could be attached to a vSwitch being used by other VMs with virtual NICs and vmkernel ports too in at least page 2, ¶ 1 and Unlike physical NIC partitioning, virtual functions rely on the hypervisor to assign L2 addresses in at least page 9, ¶ 2).

With regard to claim 17, Mike teaches wherein the physical function on the second partition and the virtual function on the second partition are single root IO virtualization functions created on a single root IO virtualization enabled adapter (I’ll be configuring two VMs to use SR-IOV – lubuntu-1 and lubuntu-2. The NIC with SR-IOV enabled, vmnic3, is currently connected to a distributed switch called dvs-compute-e. It’s currently being used for VM traffic as well as ESXi management, vSAN replication etc. It’s connected to a switchport with 802.1q trunking enabled in at least page 6, ¶ 1).

With regard to claim 20, Mike teaches wherein bandwidth allocation for the second partition is subdivided between the physical function and the virtual function (SR-IOV is a very interesting feature that can allow PCI passthrough functionality without having to sacrifice a dedicated physical network adapter. ESXi hosts these days have fewer, high bandwidth NICs as opposed to many 1Gbps adapters as in years past. This makes SR-IOV much more attractive than traditional VT-d passthrough. Higher bandwidth and lower latency are certainly the  primary consideration for using SR-IOV in at least page 11, ¶ 2, Examiner notes, ESXi hosts have few, high bandwidth NICs as opposed to many 1Gbps adapters and SR-IOV is used to divide the higher bandwidth).

Claims 4-5, 1-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mike “An In-depth Look at SR-IOV NIC Passthrough”, vswitchzero, June 19, 2019 (hereafter Mike) in view of Khan et al. Pub. No. US 2020/0204657 A1 (hereafter Khan) as applied to claims 1-3, 7-10, 14-17 and 20 above and in further view of Kimmel et al. Pub. No. US 2010/0017496 A1 (hereafter Kimmel).

With regard to claim 4, Mike and Khan teach the computer-implemented method of claim 1
Mike and Khan do not specifically teach a symmetric configuration.
However, in analogous art Kimmel teaches wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports (The technique introduced here provides a streamlined data path between the network interface and disk interface of a storage system node, taking into account redundancy in the form of module, memory and disk faults. To provide redundancy, the required quality of service, and a guaranteed response time, multiple paths are needed and those paths require identical or very similar response times. This symmetric access is important to providing a storage system capable of scaling while providing high, stable, predictable performance and guaranteed service levels. The data path is streamlined for symmetric active-active access to data on multiple modules and multiple network (Fiber Channel (FC) and Ethernet) ports in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the symmetric configuration of Kimmel with the systems and methods of Mike and Khan resulting in a system in which the symmetric configuration of Kimmel is utilized to implement the first physical Ethernet port is created on a second physical Ethernet port of Mike and Khan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing greater failover protection and reducing the latency and improving throughput efficiency (see at least Kimmel ¶ [0020]).

With regard to claim 5, Mike teaches forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port (Now comes the most confusing part – you’d think that the portgroup connection drop down box would be grayed out here. After all, a virtual function of the physical NIC is being passed directly to the VM. There are no portgroups or vSwitches to connect to. This threw me off initially, but with SR-IOV NICs, ESXi will use the VLAN tagging configuration applied to the selected portgroup for the virtual function. For example, the “VLAN1” portgroup I have selected is a standard switch portgroup configured with a VLAN tag of 1. This means that any VM connected to it would not need an in-guest VLAN tag configured and would simply be in the broadcast domain associated with VLAN 1. If you wanted your virtual function to accept VLAN tags from the guest, you’d select a distributed portgroup with VLAN trunking configured or a vSS portgroup with a VLAN of 4095 in at least page 7, ¶ 2 and page 9, ¶ 1).

With regard to claim 11, Mike and Khan teach the computer program product of claim 8
Mike and Khan do not specifically teach a symmetric configuration.
However, in analogous art Kimmel teaches wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports (The technique introduced here provides a streamlined data path between the network interface and disk interface of a storage system node, taking into account redundancy in the form of module, memory and disk faults. To provide redundancy, the required quality of service, and a guaranteed response time, multiple paths are needed and those paths require identical or very similar response times. This symmetric access is important to providing a storage system capable of scaling while providing high, stable, predictable performance and guaranteed service levels. The data path is streamlined for symmetric active-active access to data on multiple modules and multiple network (Fiber Channel (FC) and Ethernet) ports in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the symmetric configuration of Kimmel with the systems and methods of Mike and Khan resulting in a system in which the symmetric configuration of Kimmel is utilized to implement the first physical Ethernet port is created on a second physical Ethernet port of Mike and Khan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing greater failover protection and reducing the latency and improving throughput efficiency (see at least Kimmel ¶ [0020]).

With regard to claim 12, Mike teaches the computer program product of claim 11 wherein the operations further comprise forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port (Now comes the most confusing part – you’d think that the portgroup connection drop down box would be grayed out here. After all, a virtual function of the physical NIC is being passed directly to the VM. There are no portgroups or vSwitches to connect to. This threw me off initially, but with SR-IOV NICs, ESXi will use the VLAN tagging configuration applied to the selected portgroup for the virtual function. For example, the “VLAN1” portgroup I have selected is a standard switch portgroup configured with a VLAN tag of 1. This means that any VM connected to it would not need an in-guest VLAN tag configured and would simply be in the broadcast domain associated with VLAN 1. If you wanted your virtual function to accept VLAN tags from the guest, you’d select a distributed portgroup with VLAN trunking configured or a vSS portgroup with a VLAN of 4095 in at least page 7, ¶ 2 and page 9, ¶ 1).

With regard to claim 18, Mike teaches wherein the operations further comprise forming teaming policies by aggregating the first partition on the first physical Ethernet port and the first partition on the second physical Ethernet port (Now comes the most confusing part – you’d think that the portgroup connection drop down box would be grayed out here. After all, a virtual function of the physical NIC is being passed directly to the VM. There are no portgroups or vSwitches to connect to. This threw me off initially, but with SR-IOV NICs, ESXi will use the VLAN tagging configuration applied to the selected portgroup for the virtual function. For example, the “VLAN1” portgroup I have selected is a standard switch portgroup configured with a VLAN tag of 1. This means that any VM connected to it would not need an in-guest VLAN tag configured and would simply be in the broadcast domain associated with VLAN 1. If you wanted your virtual function to accept VLAN tags from the guest, you’d select a distributed portgroup with VLAN trunking configured or a vSS portgroup with a VLAN of 4095 in at least page 7, ¶ 2 and page 9, ¶ 1).
Mike and Khan do not specifically teach a symmetric configuration.
However, in analogous art Kimmel teaches wherein a symmetric configuration of the first physical Ethernet port is created on a second physical Ethernet port of the plurality of physical Ethernet ports (The technique introduced here provides a streamlined data path between the network interface and disk interface of a storage system node, taking into account redundancy in the form of module, memory and disk faults. To provide redundancy, the required quality of service, and a guaranteed response time, multiple paths are needed and those paths require identical or very similar response times. This symmetric access is important to providing a storage system capable of scaling while providing high, stable, predictable performance and guaranteed service levels. The data path is streamlined for symmetric active-active access to data on multiple modules and multiple network (Fiber Channel (FC) and Ethernet) ports in at least ¶ [0020]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the symmetric configuration of Kimmel with the systems and methods of Mike and Khan resulting in a system in which the symmetric configuration of Kimmel is utilized to implement the first physical Ethernet port is created on a second physical Ethernet port of Mike and Khan. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing greater failover protection and reducing the latency and improving throughput efficiency (see at least Kimmel ¶ [0020]).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mike “An In-depth Look at SR-IOV NIC Passthrough”, vswitchzero, June 19, 2019 (hereafter Mike) in view of Khan et al. Pub. No. US 2020/0204657 A1 (hereafter Khan) as applied to claims 1-3, 7-10, 14-17 and 20 above and in further view of Soffer et al. Pat. No. US 9,160,644 B1 (hereafter Soffer).

With regard to claim 6, Mike and Khan teach the computer-implemented method of claim 3
Mike and Khan do not specifically teach a loopback capability.
However, in analogous art Soffer teaches wherein a loopback capability is provided between the physical function and the virtual function of the second partition (a traffic control table includes data identifying various physical ports with virtual ports, include a loopback enable function for each port that allows for mirroring copies of test packets from an RX MAC to its respective TX MAC in at least col. 6 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loopback capability of Soffer with the systems and methods of Mike and Khan resulting in a system in which physical and virtual functions as in Mike and Khan are enabled with a loopback capability as in Soffer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing flexibility and options in view of differing connectivity scenarios (see at least Soffer col. 6 lines 50-53).

With regard to claim 13, Mike and Khan teach the computer program product of claim 10
Mike and Khan do not specifically teach a loopback capability.
However, in analogous art Soffer teaches wherein a loopback capability is provided between the physical function and the virtual function of the second partition (a traffic control table includes data identifying various physical ports with virtual ports, include a loopback enable function for each port that allows for mirroring copies of test packets from an RX MAC to its respective TX MAC in at least col. 6 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loopback capability of Soffer with the systems and methods of Mike and Khan resulting in a system in which physical and virtual functions as in Mike and Khan are enabled with a loopback capability as in Soffer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing flexibility and options in view of differing connectivity scenarios (see at least Soffer col. 6 lines 50-53).

With regard to claim 19, Mike and Khan teach the computing system of claim 17
Mike and Khan do not specifically teach a loopback capability.
However, in analogous art Soffer teaches and the virtual function of the second partition (a traffic control table includes data identifying various physical ports with virtual ports, include a loopback enable function for each port that allows for mirroring copies of test packets from an RX MAC to its respective TX MAC in at least col. 6 lines 50-53).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the loopback capability of Soffer with the systems and methods of Mike and Khan resulting in a system in which physical and virtual functions as in Mike and Khan are enabled with a loopback capability as in Soffer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing flexibility and options in view of differing connectivity scenarios (see at least Soffer col. 6 lines 50-53).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

First, Applicant respectfully submits that Mike, whether viewed individually or in combination with Switching, fails to disclose, teach, or suggest Applicant’s claimed "dividing, by a computing device, a first physical Ethernet port of a plurality of physical Ethernet ports into a plurality of partitions." Applicant notes that Mike is silent on physical Ethernet ports. During the Examiner Interview, the Examiner suggested that physical Ethernet ports are inherent in the network interface cards disclosed by Mike. Applicant submits that the Examiner has not stated reliance on this inherency or taken any related official notice. Further, Applicant submits that even if the Examiner relies on Mike's network interface cards to inherently teach physical Ethernet ports, Mike's silence on physical Ethernet ports is fatal to the Examiner's reliance on Mike to teach the feature "dividing, by a computing device, a first physical Ethernet port of a plurality of physical Ethernet ports into a plurality of partitions." Applicant further submits that network interface card sharing (as may be disclosed by Mike and relied on by the Examiner) is not the same as dividing a physical Ethernet port into a plurality of partitions.
With regard to point (a), Examiner respectfully disagree with Applicant. As Examiner noted in the interview, the network cards being divided and partitioned in Mike have Ethernet ports and Ethernet ports are the resources that are divided. This is a basic fact of networking. At Applicant’s request, Examiner has further supplied evidentiary reference “Network Interface Card”, Wikipedia, April 2, 2019 showing the “ubiquity of the Ethernet standard” on NICs. Moreover, Applicant’s own specification in at least ¶ [0063] discloses that the instant application divides and partitions Ethernet ports through SR-IOV which is the same protocol which Mike uses. Mike explicitly recites a 10Gbps NIC in the citation by Examiner, this is in reference to the speed of the Ethernet port on the NIC. It is abundantly clear that the SR-IOV of Mike divides and partitions in the same manner as Applicant’s recited SR-IOV dividing and partitioning as they both use the same protocol, SR-IOV. Moreover, it is also abundantly clear that although Mike refers to “NICs”, rather than using the word “Ethernet port”, it would have been clear to any person of ordinary skill in the art that the NICs comprise Ethernet ports and these are the underlying resource of a NIC which is divided and partitioned. Argument has not been found to be persuasive.
Second, Applicant submits that Switching, whether viewed individually or in combination with Mike, fails to disclose, teach, or suggest Applicant’s previously recited feature of "switching of Ethernet packets between the plurality of functions in the second partition."
With regard to point (b), Examiner respectfully disagree with Applicant. Applicant' s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100290467 A1 teaches in at least ¶ [0062] TCM 204 interacts with network switch 230. TCM 204 negotiates network QoS capabilities via the DCBX TLV in an LLDP PDU. In order for TCM 204 to interact with network switch 230, SR-IOV adapter 220 provides the capability to designate a virtual interface (PF or VF) as special with respect to how packets with LLDP messages are handled. When an LLDP message or packet arrives at one of SR-IOV adapter 220 Ethernet ports, the packet is routed to the LLDP Queue Pair. The packet targets the LLDP Queue Pair based on the LLDP multicast address or the LLDP Ethertype field. TCM 204 uses the same LLDP Queue Pair to advertise its capabilities to network switch 230.

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195